DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.	Claims 10 and 11 recite the limitation "the contacts".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application No. 2019/0229097 Takeya et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
3. 	Referring to claim 1, Takeya et al. teaches a unit pixel, comprising: a transparent substrate, (Figures 29-30 #900); a plurality of light emitting devices, (Figures 29-30 #811, 813, & 815), arranged on the transparent substrate, (Figures 29-30 #900); an adhesive layer, (Figures 29-30 #903), bonding the light emitting devices, (Figures 29-30 #811, 813, & 815), to the 
4. 	Referring to claim 2, Takeya et al. teaches a unit pixel of claim 1, wherein: the light emitting devices include at least three light emitting devices configured to emit light having different colors, (Figures 29-30 #811, 813, & 815 & Paragraph 0424); and the at least three light emitting devices, (Figures 29-30 #811, 813, & 815), are arranged in a line, (a portion of each LED intersects a lateral line in Figure 30a). 
5. 	Referring to claim 3, Takeya et al. teaches a unit pixel of claim 1, wherein the light emitting devices are configured to emit red, green, and blue light, respectively, (Figures 29-30 #811, 813, & 815 & Paragraph 0424). 
6. 	Referring to claim 4, Takeya et al. teaches a unit pixel of claim 3, wherein: each of the light emitting devices, (Figures 29-30 #811, 813, & 815 & Paragraph 0424), includes: a light emitting structure including a first conductivity type semiconductor layer, (Figure 29B #2110), a second conductivity type semiconductor layer, (Figure 29B #2114), and an active layer, (Figure 29B #2112), interposed between the first, (Figure 29B #2110), and second conductivity type, (Figure 29B #2114), semiconductor layers; and a first electrode pad, (Figure 29B #2122), and a second electrode pad, (Figure 29B #2124), disposed on the light emitting structure; the step adjustment layer, (Figures 29-30 #905), has openings exposing the first, (Figure 29B #2122), and second electrode pads, (Figure 29B #2124); and the connection layers, (Figures 29-30 #907), are 

7. 	Referring to claim 5, Takeya et al. teaches a unit pixel of claim 4, wherein each of the light emitting devices, (Figures 29-30 #811, 813, & 815), includes a plurality of connection tips, (Figures 29-30 #55b).
8. 	Referring to claim 6, Takeya et al. teaches a unit pixel of claim 5, wherein the connection tips, (Figures 29-30 #905), of one of the light emitting devices, (Figures 29-30 #811, 813, & 815), are arranged at different locations, (the LEDs are in different locations), from the connection tips, (Figures 29-30 #905), of the remaining light emitting devices.
9. 	Referring to claim 7, Takeya et al. teaches a unit pixel of claim 5, wherein the connection tips, (Figures 29-30 #905), arranged on each light emitting device, (Figures 29-30 #811, 813, & 815), are disposed to be asymmetrical with respect to at least one arrangement direction.
10. 	Referring to claim 8, Takeya et al. teaches a unit pixel of claim 1, further comprising a light blocking layer, (Figures 29-30 #902), disposed between the adhesive layer, (Figures 29-30 #903), and the transparent substrate, (Figures 29-30 #900), the light blocking layer, (Figures 29-30 #902), including a window configured to transmit light generated in the light emitting device, (Figures 29-30 #811, 813, & 815).

12. 	Referring to claim 10, Takeya et al. teaches a unit pixel of claim 1, further comprising a protection layer, (Figures 29-30 #909), covering the step control layer, (Figures 29-30 #905), and the contact layers, (Figures 29-30 #907), wherein the protection layer, (Figures 29-30 #909), has openings formed on the contact layers, (Figures 29-30 #907).

13. 	Referring to claim 11, Takeya et al. teaches a unit pixel of claim 10, further comprising a plurality of bumps, (Figures 29-30 #921 & 923), disposed in the openings of the protection layer, (Figures 29-30 #909),wherein the bumps, (Figures 29-30 #921 & 923), are electrically connected to the contact layers, (Figures 29-30 #907), respectively.
14. 	Referring to claim 12, Takeya et al. teaches a unit pixel, comprising: a transparent substrate; at least three light emitting devices, (Figures 29-30 #811, 813, & 815 & Paragraph 0424), arranged on the transparent substrate, (Figures 29-30 #900), and configured to emit light having different colors, (Figures 29-30 #811, 813, & 815 & Paragraph 0424); an adhesive layer, (Figures 29-30 #903), bonding the light emitting devices, (Figures 29-30 #811, 813, & 815), to the transparent substrate, (Figures 29-30 #900); a step adjusting layer, (Figures 29-30 #905), covering the light emitting devices, (Figures 29-30 #811, 813, & 815), and bonded to the adhesive layer, (Figures 29-30 #902); a plurality of connection layers, (Figures 29-30 #907), disposed on the step adjustment layer, (Figures 29-30 #905), and electrically connected to the . 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
15.	Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with further comprising: a circuit board; a plurality of unit pixels of claim 1 disposed on the circuit board; and a cover layer covering the plurality of unit pixels. 
17. 	The prior art teaches a pixel unit where each of the unit pixels includes: a transparent substrate; a plurality of light emitting devices longitudinally extending along a first direction and arranged on the transparent substrate; an adhesive layer bonding the light emitting devices to the transparent substrate; a step adjusting layer covering the light emitting device and bonded to the adhesive layer; and a plurality of connection layers disposed on the step adjustment layer and electrically connected to the light emitting devices; and the light emitting devices in the unit pixel are arranged in a second direction crossing the first direction, but is silent with respect to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/30/21